DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/25/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2, 4-5, 7-15 is/are rejected under 35 U.S.C. Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu)(US 2020/0141038) in view of Gary et al. (hereinafter Gary)(US 2017/0163438) and Jeon (US 2016/0274161).
Regarding claim 1, Xu teaches an electrical household appliance, comprising(abstract): a communication interface configured to communicate with a communication device through a communication connection; a remote control facility configured to permit the electrical 
. 
Xu did not teach specifically controller configured to deactivate said remote control facility upon an occurrence of certain events; the electrical household appliance or said remote control facility having been switched off locally or.  However, Gary teaches in analogous art the electrical household appliance said controller configured to deactivate said remote control facility upon an occurrence of certain events; the electrical household appliance or said remote control facility having been switched off locally or ([0034],remote control for appliance has been disabled ). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to said controller configured to deactivate said remote control  in order to have efficiently manage remote control facility.
 Xu in view of Gary did not teach specifically said events including an occurrence of a malfunction listed in a predetermined malfunction catalog.  However, Jeon teaches in analogous art said events including the electrical household appliance or said remote control facility having been switched off locally or an occurrence of a malfunction listed in a predetermined malfunction catalog ([0034], The abnormal operation detecting part 310 of the external server 300 may compare an analyzed value with the data stored in the memory 320, and determine whether the home appliance is abnormally operated; also P[0037]). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to said controller configured to said events including the electrical household appliance or said remote control facility having been switched off locally or an occurrence of a malfunction listed in a predetermined malfunction in order to have efficiently identify the faults in the appliance.
Regarding claim 2, Xu teaches the electrical household appliance according to claim 1, wherein the electrical household appliance is a laundry care appliance, a washing machine, a washer-dryer or a dishwasher(abstract).  
Regarding claim 4, Xu teaches the electrical household appliance according to claim 1, wherein said remote control facility is configured to permit: a program of the electrical household appliance to be started, - 23 -BSH-2018PO3848 a program of the electrical household appliance to be interrupted or terminated, operating parameters of a program of the electrical household appliance to be changed, or the electrical household appliance to be deactivated(P[0080], control instructions to the washing machine; to execute instructions; remote control function of the 
Regarding claim 5, Xu teaches the electrical household appliance according to claim 1, wherein said door has a lock, and said monitoring facility includes a sensor disposed on said lock of said door and detecting whether said door is in said closed state or said open state(P[0028], monitor the state information in real time; P[0011], detecting the state of door locked/unlocked).  
Regarding claim 7 Xu teaches the electrical household appliance according to claim 1, wherein said local activation includes starting a program on the electrical household appliance.(P[0087], reenter the program)  
Regarding claim 8, Xu teaches the electrical household appliance according to claim 1, wherein said controller is configured to switch off the electrical household appliance or to transfer the electrical household appliance into a standby state when the electrical household appliance is switched on and said door is opened(P[0075], door cover is in the opened state; standby process).  
Regarding claim 9, Xu teaches the electrical household appliance according to claim 1, wherein said controller is configured to deactivate said remote control facility when said remote control facility is active and said monitoring facility detects that said door is in said open state(P[0103], keep in the disabled state).  
Regarding claim 10, Xu teaches the electrical household appliance according to claim 1, wherein said controller is configured to prevent the electrical household appliance from being activated as long as said door is in said open state(P[0103], forbids the terminal to remotely control the washing machine).  
claim 11, Xu teaches the electrical household appliance according to claim 7, wherein said controller is configured to prevent said program from being activated as long as said door is in said open state(P[0103], forbids the terminal to remotely control the washing machine).  .  
Regarding claim 12, Xu teaches the electrical household appliance according to claim 1, wherein said monitoring facility is configured to monitor said door when the electrical household appliance is in a standby state(P[0023]; continuously detecting door state).  
Regarding claim 13, Xu teaches the electrical household appliance according to claim 1, wherein said remote control facility is configured to inform said communication device of at least one of a point in time at which the electrical household appliance was last activated or a point in time at which said door was last closed(P[0037], timke point of failureit will take certain time to reach state).  
Claims 14-15 are rejected for the same reason as set forth in claims 1 and 8 respectively.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu)(US 2020/0141038) in view of Gary et al. (hereinafter Gary)(US 2017/0163438), Jeon (US 2016/0274161) and Dods et al. (hereinafter Dods)(US 10341483).
Regarding claim 3, Xu in view of Gary and Jeon teaches all the particulars of the claim except the electrical household appliance according to claim 1, wherein said communication interface includes at least one of a mobile phone network interface or a WLAN interface or a LAN interface.  However, Dods teaches in analogous art the electrical household appliance according to claim 1, wherein said communication interface includes at least one of a mobile phone network interface or a WLAN interface or a LAN interface(col. 5, lines 30-40). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the .
Claims 24, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu)(US 2020/0141038) in view of Gary et al. (hereinafter Gary)(US 2017/0163438), Jeon (US 2016/0274161) and Symoen et al. (hereinafter Symoen)(US 9092971).
Regarding claim 24, Xu in view of Gary and Jeon teaches all the particulars of the claim except wherein said remote control facility remains activated during a network standby mode. However, Dods teaches in analogous art wherein said remote control facility remains activated during a network standby mode (col. 4, lines 65-67; col. 5, lines 1-10). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to have wherein said remote control facility remains activated during a network standby mode in order to have wider applicability. 
Claim 26 is rejected for the same reason as set forth in claim 24.
Claims 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (hereinafter Xu)(US 2020/0141038) in view of Gary et al. (hereinafter Gary)(US 2017/0163438), Jeon (US 2016/0274161) and Gary et al. (hereinafter Gary-1)(US 2018/0081331).
Regarding claim 25, Xu in view of Gary and Jeon teaches all the particulars of the claim except wherein said monitoring facility monitors said door for activating and deactivating said remote control facility during energy saving modes including at least one of a low power mode, a standby mode, and an OFF mode in which functions are monitored to a reduced 
Claim 27 is rejected for the same reason as set forth in claim 25.
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are not persuasive.
In response to applicant’s argument, examiner respectfully submits that Xu teaches said local activation includes switching on the electrical household appliance by at least one of applying an operating voltage to said controller or transferring the electrical household appliance from a standby state or energy saving mode into an operating state(P[0073], user is prompted to close the cover, remote control machine is controlled to be in the enabled state after it is detected that dorr cover is closed, the washing machine is controlled to execute the standby process; P[0075], in the stand by process the washing machine waits for the instruction for continuing executing the program).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUTHUSWAMY GANAPATHY MANOHARAN whose telephone number is (571)272-5515.  The examiner can normally be reached on 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Eng can be reached on 571-272-7495.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/MUTHUSWAMY G MANOHARAN/Primary Examiner, Art Unit 2647